HAYS, Circuit Judge
(dissenting):
I dissent.
I would vacate paragraphs 8 and 9 (b) (ii) of the district court’s order. Paragraph 8 requires the Steamfitters Union to have at least 30 percent Spanish-speaking and Negro membership by 1977, and paragraph 9(b)(ii) requires that at least 30 percent of the persons entering Steamfitters apprenticeship classes each year be Black or Spanish-speaking. Both paragraphs violate sections 703(j) and 703(c)(1) of the Civil Rights Act of 1964, 42 U.S.C. §§ 2000e-2(j), 2000e-2(c) (1) (1970).
The majority acknowledges that “[a]t first blush a court-ordered racial goal might appear to violate the language of § 703(j) of the Civil Rights Act,”1 but it concludes that section 703(j) does not prohibit quotas designed “to eradicate the effects of past discriminatory practices.” This conclusion is supported by neither the text nor the legislative history of section 703(j).
The majority’s failure to point to any textual justification for its position can be traced to the fact that section 703 (j) speaks in sweeping terms, forbidding all preferential treatment. In relevant part, it provides as follows:
“Nothing contained in [Title VII] shall be interpreted to require any . labor organization . subject to this [Title] to grant preferential treatment to any individual because of the race, color, religion, sex, or national origin of such individual ... on account of an imbalance which may exist with respect to the total number or percentage of persons of any race, color, religion, sex, or national origin . in comparison with the total number or percentage of persons of such race, color, religion, sex, or national origin in any community . . . .”42 U.S.C. § 2000e-2(j) (1970).
Section 703(j) thus prohibits preferential treatment of any individual ’on account of racial imbalance in a union’s membership. It is not concerned with the causes of imbalance, past, present, or future. It provides for no exception from its broad prohibition for imbalances caused by past discrimination. It simply removes racial preferences from the otherwise broad category of equitable relief available to a district court in a Title VII case.
The legislative history of Title VII lends no support to the distinction advanced by the majority. Rather, it emphasizes that Congress intended section 703(j) to mean exactly what it says: that under no circumstance does Title VII require or authorize the imposition of racial employment quotas as a remedial device.
The bill that became the Civil Rights Act of 1964 originated in the House of Representatives as H.R. 7152. As it was reported to the House by the House Judiciary Committee, H.R. 7152 did not *635contain section 703(j). See H.R.Rep. No.914, 88th Cong., 1st Sess. 10 (1963). Nevertheless, various members of Congress in the majority of the Judiciary Committee that supported the Civil Rights Act stated in a separate report2 that they viewed Title VII as a means of opening doors to employment for all qualified people, rather than as a means of setting employment quotas:
“It must also be stressed that the [Civil Rights] Commission must confine its activities to correcting abuse, not promoting equality with mathematical certainty .... Its primary task is to make certain that the channels of employment are open to persons regardless of their race and that jobs in companies or membership in unions are strictly filled on the basis of qualification.” H.R.Rep.No.914 Pt. 2, 88th Cong., 1st Sess., Additional Views of Congressmen McCulloch, Lindsay, Cahill, Shriver, MacGregor, Mathias, and Bromwell at 29 (1963).
After H.R. 7152 passed the House, 110 Cong.Rec. 2805 (1964), it went directly to the floor of the Senate, bypassing the usual committee procedure. U.S.E. E.O.C., Legislative History of Titles VII and XI of Civil Rights Act of 1964 at 10. The proceedings in the Senate were the object of intense national interest. The opponents of the civil' rights bill launched a filibuster that lasted 83 days. See generally id.; 110 Cong.Rec. 4742-14511 passim. One of the prime targets of the opponents was Title VII, which they claimed would impose on unions and employers a federally-administered racial quota system. The tenor of their argument is captured in the remarks of Senator Smathers:
“[Under Title VII] every employer will have to have someone on his staff whose job will be to determine what percentage each minority group constitutes in the total population; and he will have to employ so many of each minority.” Remarks of Senator Smathers, 110 Cong.Rec. 8175 (1964).
See also Remarks of Senator Smathers, 110 Cong.Rec. 7791, 8500 (1964); Remarks of Senator Tower, 110 Cong.Rec. 7778-80, 8180 (1964).
The floor leaders in the campaign to enact H.R. 7152 acknowledged the undesirability of racial hiring quotas, but even before section 703(j) was added to the bill they adamantly maintained that Title VII made illegal any consideration of race in employment or union membership, including racial quotas favoring minorities. For example, Senator Williams remarked that
“to hire a Negro solely because he is a Negro is racial discrimination, just as much as a ‘white only’ employment policy. Both forms of discrimination are prohibited by title VII of this bill. The language of that title simply states that race is not a qualification for employment. Every man must be judged according to his ability Those who say that equality means favoritism do violence to commonsense.” 110 Cong.Rec. 8921 (1964).
Senator Williams went on to draw an analogy between Title VII and jury discrimination cases:
“The Supreme Court has ruled, in numerous cases, that racial discrimination in the selection of juries is unconstitutional .... But this does not mean that every jury must contain a Negro. The Court’s decision does not establish quotas for juries. ... In fact, the Supreme Court has flatly rejected the notion that there must be racial quotas for juries. [Citing Akins v. Texas, 325 U.S. 398 [65 S.Ct. 1276, 89 L.Ed. 1692] (1945)].
“What is true in the case of juries is also true in the area of employment. H.R. 7152 does not require that every employer with more than 25 employees *636hire a Negro or a certain percentage of Negroes.” Id.
Senator Williams was not alone in this view. Other leaders among the proponents of H.R. 7152 repeatedly stated that Title VII, even before section 703(j) was added by amendment, prohibits quotas favoring minorities. The floor managers of H.R. 7152 reported to the Senate that
“[t]here is no requirement in title VII that an employer maintain a racial balance in his work force. On the contrary, any deliberate attempt to maintain a racial balance, whatever such balance may be, would involve a violation of title VII because maintaining such a'balance would require an employer to hire or to refuse to hire on the basis of race.” Interpretive Memorandum of Title VII of H.R. 7152 Submitted Jointly by Senators Clark and Case, Floor Managers, 110 Cong.Rec. 7212, 7213 (1964).
See also Note, Employment Testing: The Aftermath of Griggs v. Duke Power Company, 72 Colum.L.Rev. 900, 924 (1972).
To neutralize the argument that Title VII would lead to racial quotas, Senator Allott introduced Amendment Number 568, which contained the substance of the present section 703(j). Senator Al-lott stated that the purpose of Amendment 568 was to make it clear that Title VII makes ability the sole criterion for hiring, that it does not permit racial quotas:
“. . . I do not believe title VII would result in imposition of a quota system. Further, I believe that a quota system of hiring would be a terrible mistake, not only from the viewpoint of the employer, but from the viewpoint of the employee — from the viewpoint of the minority as well as the majority. Basically, I believe that the color of a man’s skin, or the faith to which he adheres, should be completely extraneous considerations when an employer hires or a labor union admits to membership ....
“But the argument has been made, and I know that employers are also concerned with the argument. I have, therefore, prepared an amendment [No. 568] which I believe makes it clear that no quota system will be imposed if title VII becomes law.” 110 Cong.Rec. 9881 (1964).
While H.R. 7152 was being debated, a series of amendments, the so-called Dirksen-Mansfield substitute, was drafted by a group of the supporters of H.R. 7152 in consultation with the Justice Department. U.S.E.E.O.C., supra at 10-11; 110 Cong.Ree. 12706-07 (1964). Among these amendments was the present text of section 703(j). When the Dirksen-Mansfield substitute was put before the Senate, one of its drafters, Senator Humphrey, explained the purpose of section 703(j) as follows:
“A new subsection 703(j) is added to deal with the problem of racial balance among employees. The proponents of this bill have carefully stated on numerous occasions that title VII does not require an employer to achieve any sort of racial balance in his work force by giving preferential treatment to any individual or group. Since doubts have persisted, subsection (j) is added to state this point expressly.” Remarks . of Senator Humphrey, 110 Cong.Ree. 12723 (1964).
The Dirksen-Mansfield substitute was adopted by the Senate on June 17, 1964, and by the House on July 2, 1964. See U.S.E.E.O.C., supra at 11.
The legislative history of section 703(j) makes it abundantly clear that Congress intended Title VII to require unions and employers to accept members and to hire employees without regard to race. Quotas, for whatever reason imposed, fly in the face of that intent. Nowhere in the comprehensive reports of the House Judiciary Committee, and nowhere in the 534 hours of Senate de*637bate is there as much as an oblique suggestion that Congress intended to permit court-ordered racial quotas “to eradicate the effects of past discriminatory practices.” On the contrary, the prohibition against racial preference in section 703(j) is comprehensive. The majority’s ruling today completely fails to give effect to that prohibition.
The majority finds that the district court’s quotas are justified by Title VIPs mandate that a court must order “affirmative action,” including such equitable relief as the court deems appropriate, where necessary to redress unlawful employment practices. Civil Rights Act of 1964 § 706(g), 42 U.S.C. § 2000e-5(g) (1970). But the majority does violence to common sense and disregards the ordinary meaning of the language used when it interprets the general delegation of power found in section 706(g) as controlling the specific limitation on power found in section 703(j). On the contrary it is clear that section 703(j) limits the remedies under section 706(g). Although a district court can, and in fact must, order such affirmative action as is necessary to eliminate unlawfully discriminatory employment practices, it may not order that such practices be instituted.
“Affirmative” remedies to correct abusive practices are by no means lacking when section 706(g) is given its intended effect. For example, a district court may enjoin employer and union interference by lock-out or strike with minority efforts to enter previously segregated occupations. See, e. g., United States v. United Brotherhood of Carpenters Local 169, 457 F.2d 210, 220 (7th Cir.), cert. denied, 409 U.S. 851, 93 S.Ct. 63, 34 L.Ed.2d 94 (1972). It may order the establishment of a separate apprenticeship program aimed at fostering minority employment. See, e. g., id. at 216, 220; United States v. Ironworkers Local 86, 443 F.2d 544, 548, 553 (9th Cir.), cert. denied, 404 U.S. 984, 92 S.Ct. 447, 30 L.Ed.2d 367 (1971). It may order the admission or hiring of such specific individuals as it finds qualified. See, e. g., Local 53, International Ass'n of Heat & Frost Insulators v. Vogler, 407 F.2d 1047, 1053 (5th Cir. 1969). It may order the development of trade-related membership and hiring criteria, and enforce its order by prohibiting admission of new members or new hires until such criteria are put into effect. See, e. g., id. at 1053. It may order a union or employer actively to disseminate in minority communities information describing training, membership and job opportunities. See, e. g., United States v. Ironworkers Local 86, supra, 443 F.2d at 548. It may require unions and employers to keep and submit extensive records, so that the court while retaining jurisdiction, may accurately evaluate the progress toward compliance. Id. It may forbid the use of non-job-related employment tests having racially disparate impact, and require the application of objective employment standards. See, e. g., Griggs v. Duke Power Co., 401 U.S. 424, 436, 91 S.Ct. 849, 28 L.Ed.2d 158 (1971); Vulcan Society v. Civil Service Comm’n, 490 F.2d 387 (2d Cir. 1973). And as was done in the present case, it may appoint an administrator to effectuate the various remedial alternatives in an affirmative action program. These are examples of the remedies that Congress had in mind when it used the term “affirmative action.” It is not necessary to resort to the one means that Congress has specifically denied the courts, preferential hiring.
The majority seeks to justify their ordering of racial quotas on the authority of three cases recently decided by this court, eases the principles of which it claims are directly applicable here: United States v. Wood, Wire & Metal Lathers, Local 46, 471 F.2d 408 (2d Cir.), cert. denied, 412 U.S. 939 (1973); Vulcan Society v. Civil Service Comm’n, *638supra; and Bridgeport Guardians, Inc. v. Civil Service Comm’n, 482 F.2d 1333 (2d Cir. 1973). None of these cases justifies approving the quotas in the present case. Wood, Wire & Metal Lathers arose out of an agreement under which a union settled an action brought by the United States under Title VII. We specifically found that the union had waived the benefit of section 703(j) in the settlement agreement, so that it could not object to the new membership ratio imposed by the court. 471 F.2d at 412-413. In the present case there is no such waiver.
Vulcan Society and Bridgeport Guardians stand for no more than the proposition that interim quotas are permissible in actions brought by persons seeking public employment under section 1 of the Civil Rights Act of 1871, 42 U.S.C. § 1983 (1970). Neither case was a Title VII action, so in neither case was the district court inhibited by section 703(j). In Vulcan Society and Bridgeport Guardians we approved of only interim hiring quotas pending state development of job-related employment examinations. The fact that public servants were involved was the critical justification for the interim quotas:
“[Pjerhaps the most crucial consideration in our view is that this is not a private employer and not simply an exercise in providing minorities with equal opportunity employment. This is a police department and the visibility of the Black patrolman in the community is a decided advantage for all segments of the public at a time when racial divisiveness is plaguing law enforcement.” 482 F.2d at 1341.
In the present case racial quotas are not being used to promote a public interest but to allocate private economic benefit.
Moreover in Vulcan Society and Bridgeport Guardians there was no other means of affording relief that did not interfere with essential public services. See 490 F.2d at 398. In Vulcan Society, the district court was faced with a choice between enjoining the appointment of new firemen until job-related selection criteria were developed by New York City, or allowing interim recruitment according to a fixed white-minority ratio. We approved the choice of the latter alternative as the lesser of two evils since the former would have seriously jeopardized the. safety of city residents.
The majority states that “[ejight circuits, including our own, have construed [Title VII’s] delegation of broad equitable power as authorizing the district court to establish goals or quotas for the purpose of remedying the effects of past discriminatory conduct.” The cases cited by the majority in support of this proposition are neither unqualified nor consistent in their treatment of section 703(j). The variety of approaches manifested in these cases illustrates the overwhelming need to keep the text and legislative history of Section 703 (j) firmly in mind when dealing with a case to which it may apply. In any event, a substantial number of the eases cited by the majority do not apply to the present facts. Pennsylvania v. O’Neill, 348 F.Supp. 1084 (E.D.Pa.1972), aff’d in part & vacated in part, 473 F.2d 1029 (3d Cir. 1973) (en banc), and Morrow v. Crisler, 491 F.2d 1053 (5th Cir. 1974), are civil rights actions in the area of public employment. See, e. g., 348 F.Supp. at 1103, 1104. Like Vulcan Society and Bridgeport Guardians they hold only that interim quotas may be employed in a section 1983 action while a local or state government develops job-related tests for police force applicants. Associated General Contractors v. Altshuler, 361 F.Supp. 1293 (D.Mass.), aff’d, 490 F.2d 9 (1st Cir. 1973), cert. denied, 42 U.S.L.W. 3593 (April 23, 1974), Contractors Association of Eastern Pa. v. Secretary of Labor, 442 F.2d 159 (3d Cir.), cert. denied, 404 U.S. 854, 92 S.Ct. 98, 30 L.Ed.2d 95 (1971), and Southern Illinois Builders Ass’n v. Ogilvie, 471 F.2d 680 (7th Cir. 1972), each *639of involve racial quotas under Part III Executive Order 11246, 42 U.S.C.A. § 2000e at 281, 284 (1974). United States v. United Brotherhood of Carpenters, Local 169, supra, was an action against unions for improper practices under Title VII in which the court stated that the district court had broad remedial power to effect the purpose of Title VII but in which it stopped short of ordering the unions to accept members according to a fixed racial quota.
Of the decisions cited by the majority, only United States v. Ironworkers Local 86, supra, Local 53, International Ass’n of Heat & Frost Insulators v. Vogler, supra; United States v. N.L. Industries, Inc., 479 F.2d 354 (8th Cir. 1973); United States v. Local 212, IBEW, 472 F.2d 634 (6th Cir. 1973), and United States v. IBEW, Local 38, 428 F.2d 144 (6th Cir.), cert. denied, 400 U.S. 943, 91 S.Ct. 245, 27 L.Ed.2d 248 (1970), support the proposition that quotas may be employed in Title VII eases. None of these opinions contains a reasoned discussion of its rationale for not giving effect to section 703(j). These cases disregard section 703(j) and should not be followed by this court.
Title VII was enacted by a Congress that wanted to end racism. The racism directed by the district court’s employment quotas is completely out of tune with the purpose of Title VII.
We have approached racial quotas only “somewhat gingerly” in the past and approved them only in exceptional cases, cases involving, for example, public employment. See Bridgeport Guardians, supra, 482 F.2d at 1340. Judicial resort to racial classification is designed to make racism respectable. It gives legal sanction to the unfortunate attitudes which have resulted in the exclusion of minorities from the mainstream of the nation’s economy.
For these reasons, I would modify the district court’s order by vacating paragraphs 8 and 9(b) (ii).

. ' Since the majority generally refers to the district court’s quota as a “goal,” their opinion may be understood as holding that “quotas” are permissible under section 703(j), if they are called “goals.”


. The majority report of the Committee contains only the text of I-I.R. 7152. All interpretive statements appear as separate reports.